Title: [December 1769]
From: Adams, John
To: 



      1769. Decr. 23. Saturday Night.
      
      
       At my Office reading Sidney. I have been musing this evening upon a Report of the Case of the 4. Sailors, who were tryed last June, before the Special Court of Admiralty, for killing Lt. Panton. A Publication only of the Record, I mean the Articles, Plea to the Jurisdiction, Testimonies of Witnesses, &c. would be of great Utility. The Arguments which were used, are scarcely worth publishing. Those which might be used, would be well worth the Perusal of the Public. A great Variety of useful Learning might be brought into an History of that Case—and the great Curiosity of the World after the Case, would make it sell. I have half a Mind to undertake it.
       The great Questions, concerning the Right of Juries in the Colonies, upon a Comparison of the 3 Statutes, and concerning the Right of impressing Seamen for his Majestys Service, whether with or without Warrants from the Lords of the Admiralty upon orders of the King in Council, are very important. Such a Pamphlet might suggest alterations in the Statutes, and might possibly procure us for the future the Benefit of Juries in such Cases. And the World ought to know, at least the American part of it, more than it does, of the true foundation of Impresses, if they have any.
       
      
      
       
        
   
   This project was unfortunately not carried out, though the materials for it in JA’s papers were (and still are) ample and important. Early in May 1769 Michael Corbet (whose name is variously spelled in the records) and three other sailors on the Pitt Packet of Marblehead resisted impressment when Lt. Henry Gibson Panton of the British frigate Rose boarded their vessel off Marblehead. From the forepeak they warned Panton that if he stepped toward them he was a dead man. Panton took a pinch of snuff and started for them with several armed companions. The next moment a harpoon severed Panton’s jugular vein. A special court of admiralty was promptly held to try the case. Otis and JA, counsel for the sailors, moved first to obtain a jury trial but were thwarted by Hutchinson’s influence with his fellow judges, among whom were Governors Bernard and Wentworth and Commodore Hood. The most telling point in JA’s argument was his citation of the statute 6 Anne, ch. 37, sect. 9, which prohibited impressments in America. The verdict was that the sailors had killed Panton in self-defense. JA’s brief is printed in an appendix to his WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:526–534. His record of the testimony and of the argument of the crown lawyer, Samuel Fitch, are appended to a long article by BA on “The Convention of 1800 with France,” MHS, Procs.Massachusetts Historical Society, Collections and Proceedings. 44 (1910–1911) 1429–452. (The MSS are in the Adams Papers, Microfilms, Reel No. 184). Since the issues involved were so often of concern to JA in later life, he frequently discussed the case, and as usual with varying details. See especially his letters to JQA, 8 Jan. 1808 (printed by BA in the article cited above, p. 422–428); to Jedidiah Morse, 20 Jan. 1816 (WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 10:204–210); and to William Tudor, 30 Dec. 1816 (sameThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:224, note). Hutchinson’s account, with his explanation of the conduct of the trial, is in his Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:166–167. The chronology of the case is well set forth in the “Journal of the Times” as reprinted by Oliver M. Dickerson in Boston under Military Rule, 1768–1769, Boston, 1936, p. 94–95, 104, 110.


       
      
     